                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             NORTHERN DIVISION

ANDREA WALSER,                                 )
                                               )
           Plaintiff,                          )
                                               )
      v.                                       )     No. 2:16 CV 49 RWS
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner of Social Security,        )
                                               )
           Defendant.                          )

                         MEMORANDUM AND ORDER

      This matter is before the Court on plaintiff’s motion for attorney’s fees

under 42 U.S.C. § 406(b) in the amount of $4,829.75. Defendant has no objection

to the award. Having reviewed the Notice of Award from the Social Security

Administration and the contingency fee agreement between plaintiff and counsel

under the relevant standards, the Court finds that the requested amount is

reasonable and no more than 25% of plaintiff’s past due benefits. As no reduction

of the requested amount is warranted, the motion for attorney’s fees will be

granted. Plaintiff’s counsel is aware of her continuing obligation to return to the

plaintiff the fee award previously made to counsel in this case in the amount of

$4,085.10, so the Court need take no further action with respect to requiring

counsel to return the EAJA fee to plaintiff.

      Accordingly,
                                          1
      IT IS HEREBY ORDERED that plaintiff’s motion for attorney’s fees [35]

is granted, and defendant Commissioner of Social Security shall pay $4,829.75 in

attorney’s fees to plaintiff’s counsel Karen Kraus Bill.



                                       _________________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 3rd day of June, 2019.




                                          2
